NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/AU2018/050992 filed 13 September 2018. Acknowledgement is made of Applicant’s claim for foreign priority to AU2018901645 filed 14 May 2018 and AU 2017903725 filed 13 September 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Replacement drawing sheets for Figures 1-2, 7-8, and 19-20 were received on 26 July 2022 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 26 July 2022.
	The specification objections have been obviated in view of Applicant’s amendments filed 26 July 2022.
	The claim objections have been obviated in view of Applicant’s amendments filed 26 July 2022 except with regards to objections to claim 20. An Examiner’s amendment is made below to address claim 20.
	The rejections of claims 14, 16, 24, and 30 under 35 U.S.C. 112(a) have been obviated in view of Applicant's amendments filed 26 July 2022 and have been withdrawn.
	The rejection of claim 20 under 35 U.S.C. 112(b) has been obviated in view of Applicant’s amendments filed 26 July 2022 and have been withdrawn.
	The rejection of claim 22 under 35 U.S.C. 112(d) has been obviated in view of Applicant’s amendments filed 26 July 2022 and have been withdrawn.
	An Examiner’s Amendment to claims 5 and 20 is made below.
	Claims 2, 4, 10, 12-13, 15, 17, 21, 23-29, and 31 have been canceled.
	Claims 1, 3, 5-9, 11, 14, 16, 18-20, 22, and 30, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Schwartz on 10 August 2022.

The application has been amended as follows:
CLAIMS:
Claim 5, line 1, “claim 1, wherein the upper surface” is amended to read --claim 3, wherein an upper surface--
Claim 20, line 1, “provide an oral training device of claim 1” is amended to read --providing the oral training device of claim 1--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations, further in view of the breathing passage of the lip training member.

The closest prior art of record includes Tucker (US 2016/0256762), Yasumuro (JP 2008-067732, a copy and translation of which was provided in the Non-Final Rejection mailed 30 March 2022), and Munehiro (US 2010/0184566).
Regarding independent claim 1, Tucker teaches an oral training appliance (mouthguard 10) for training the tongue and lips of a person (Fig. 1. The mouthguard 10 has a tongue training member and a lip training member that are capable of being used for training of the tongue and lips), the oral training appliance comprising; a U shaped appliance body (mouthguard 20) comprising a front section and two arms, the appliance body comprising an inner wall and an outer wall (Fig. 1); a web interconnecting the inner wall and the outer wall so as to define an upper dental arch receiving channel (Fig. 1); a tongue training member (container 11) configured in use to extend posteriorly from the inner wall and locate above the tongue and that is moveable in response to upwards movement by the user's tongue from a rest configuration to a training configuration and the tongue training member is biased towards the rest configuration (Fig. 1. Paras. [0022], [0025]: A user presses up on the container 11 with their tongue to dispense liquid from the container.); and a lip training member (strap 13) extending forwardly of the front section and is configured in use to extend between the persons lips, and is moveable in response to movement of a user's lower lip from a rest configuration to a training configuration and the lip training member is biased towards the rest configuration (Fig. 1. The strap 13 is made of a flexible material that protrudes between the user’s lips. The user is capable of moving the strap 13 using their lips.).
Tucker fails to teach wherein the lip training member has an upper wall and a lower wall that defines a breathing passage so as to allow breathing through the lip training member.

Regarding independent claim 1, Yasumuro teaches an oral training appliance (oral muscle training device 1) for training the tongue and lips of a person (Figs. 1-3. Abstract: “To train three muscle groups consisting of the orbicularis oris muscle group, mastication muscle group and tongue muscle group simultaneously by one implement.”), the oral training appliance comprising; a U shaped appliance body (occlusal portion (11) comprising a front section and two arms (Fig. 1), …; a tongue training member (tongue-supporting portion (12) configured in use to extend posteriorly from the inner wall and locate above the tongue and that is moveable in response to upwards movement by the user's tongue from a rest configuration to a training configuration and the tongue training member is biased towards the rest configuration (Fig. 3. Pg. 2, para. 11: “Since the entire oral muscle training device 1 is integrally formed of a thermoplastic elastomer, when a certain amount of force is applied to the tongue support body 12b, the portion of the support bar 12a is bent, and the tongue support body 12b can be moved up, down, left and right. it can. As will be described later, the tongue muscle body group can be trained by pushing the tongue support body 12b with the tongue.”); and a lip training member (protruding portion (13) extending forwardly of the front section and is configured in use to extend between the persons lips (Figs. 1-3), and is moveable in response to movement of a user's lower lip from a rest configuration to a training configuration and the lip training member is biased towards the rest configuration (Fig. 3. Pg. 3, para. 3: “When the oral muscle training device 1 is used, the user holds the occlusal portion 11 between the upper and lower dentitions, and the protruding portion 13 protrudes from the inside of the oral cavity. It becomes the state. At this time, as shown in FIG. 3 (b), the muzzle muscles can be trained by repeating the movement of consciously closing the lips around the protrusion 13. Also during this movement, the occlusal portion 11 is firmly fixed between the upper and lower teeth.” Pg. 2, last paragraph: “the entire oral muscle training device 1 is formed of an elastic elastomer.” The protruding portion is made of an elastic elastomer and is thus capable of being moved from a rest configuration to a training configuration by movement of a user’s lower lip.).
Yasumuro does not teach wherein the appliance body comprises an inner wall and an outer wall; and a web interconnecting the inner wall and the outer wall so as to define an upper dental arch receiving channel.
However, in a similar field of endeavor, Munehiro teaches a device for strengthening the tongue having a U shaped body wherein the appliance body comprises an inner wall (tongue side contact 2c, 2e) and an outer wall (cheek side contact 2b, 2e); and a web (teeth occlusion contact 2a, 2d) interconnecting the inner wall and the outer wall so as to define an upper dental arch receiving channel (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance body of Yasumuro with the inner and outer walls of Munehiro. One of ordinary skill in the art would have been motivated to make this modification in order to “become a robust source of fixation for the part of palate contact 1,” as suggested by Munehiro (Para. [0038]).
Yasumuro in view of Munehiro fails to teach wherein the lip training member has an upper wall and a lower wall that defines a breathing passage so as to allow breathing through the lip training member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784